DETAILED ACTION
This is a Notice of Allowability based on the 16/370,350 application response filed on 12/09/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samuel Cockriel on 1/5/2021.

The application has been amended as follows: 
In Claim 4 Line 1, the limitation “exercise harness system of Claim 1” has been replaced with “exercise harness system of Claim 3”

Allowable Subject Matter
Claims 1-5, 7-9, 11-13, 15-20 are allowed.
The prior art of record Zane (US Patent no. 4,986,536), Betournay (US Patent No. 5,957,818), and Tscheschlog (US Patent No. 5,846,169), and Baird (US Patent No. 5,167,600) are the closest prior arts to the claimed invention but fails to teach or render obvious wherein the cart comprises a plurality of weight storage mounts that are configured to interface with 

Claims 2-5 and 7 depend directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable. 11-13, 15-20 depend directly or indirectly from claim 9 and are allowable for all the reasons claim 9 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784